            Case 2:20-cv-00211-TJS Document 5 Filed 08/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK J. ELLERBE                    :              CIVIL ACTION
                                      :
       v.                             :
                                      :
THE PRESIDENT OF THE U.S., THE        :
ATTORNEY GENERAL OF THE U.S.,         :
THE EXECUTIVE BRANCH OF THE           :
U.S. GOV., THE U.S. CONGRESS, THE :
U.S.P.S. AND IT’S BOARD OF            :
GOVERNORS, THE U.S.P.S.               :
INSPECTOR GENERAL and THE U.S.        :
ATTONEY FO RTHE EASTERN DISTRICT :
OF PENNSYLVANIA, Each Defendant       :
Is Being Sued Individually (Congress, :
U.S.P.S. Board of Gov. and Exec.      :              NO. 20-211
Branch) and Officially                :

                                         ORDER

       NOW, this 7th day of August, 2020, upon consideration of plaintiff’s application to

proceed in forma pauperis (Doc. No. 1), and his complaint, it is ORDERED as follows:

       1.      The application to proceed in forma pauperis is GRANTED.

       2.      The Complaint is deemed filed.

       3.      Pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), the Complaint is DISMISSED

WITH PREJUDICE as frivolous and malicious.

       4.      No later than September 14, 2020, plaintiff shall file a response to this

Order stating why he should not be enjoined from filing any future actions concerning the

identical, untimely allegations raised here and previously raised in Civil Action Nos. 17-

2425, 17-1475, 19-2716, 19-2718, 19-3554, and 19-6043, specifically that he was

followed, harassed, kidnapped or held captive by agents, officers or officials of the United

States or Commonwealth of Pennsylvania or other entities and persons.
            Case 2:20-cv-00211-TJS Document 5 Filed 08/07/20 Page 2 of 2




       5.      If plaintiff fails to comply with this Order or adequately explain why he should

be permitted to file any actions in the future, he will be enjoined from filing any future

lawsuits.




                                    /s/ TIMOTHY J. SAVAGE J.
